Citation Nr: 1421687	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-11 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a traumatic brain injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to May 1997 and March 1999 to March 2001.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for residuals of a traumatic brain injury.  The rating decision assigned a noncompensable evaluation. 


FINDINGS OF FACT

1  The objective evidence and the Veteran's credible testimony reflect that his headaches are consistent with characteristic prostrating attacks averaging one in two months.  

2.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran's residuals of a traumatic brain injury result in migraine headaches with characteristic prostrating attacks occurring on an average of one per month.


CONCLUSION OF LAW

The criteria for a 10 percent initial evaluation, but not higher, for residuals of a traumatic brain injury have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

This appeal arises from the Veteran's disagreement with the initial evaluation assigned following a grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA did advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law for the claimed disability.  A March 2011 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant law concerning the evaluation of residuals of traumatic brain injuries under Diagnostic Code 8045, brain disease due to trauma under Diagnostic Code 8045, and migraines under Diagnostic Code 8100.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an increased initial evaluation for the claimed disability.  

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, and the transcript of a November 2013 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Veteran was provided VA examinations in December 2009 and September 2010.  VA obtained an addendum opinion in December 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the VA examination examinations and addendum opinion are more than adequate.  They included a review of the Veteran's claims file.  They consider all of the pertinent evidence of record, and provide a rationale for any opinions offered.  They consider all of the pertinent evidence of record, and the statements of the Veteran.  The examiner considers the Veteran's medical history, describes the Veteran's disability in sufficient detail and fully describes the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

During the hearing, the Veteran contended that his VA examinations were inadequate due to communication and language difficulties between him and the VA examiner.  Review of the examination reports reveal that all subjective and objective findings necessary for adjudication of the Veteran's claim were observed and recorded, and thus the examinations appear complete and adequate.  Further, the hearing provided the Veteran the opportunity to give additional testimony as to the severity and symptoms of his service-connected disability.  Accordingly, a new examination is not necessary for evaluation of the Veteran's claim.

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his disability warrants an increased evaluation.  During the hearing, he testified that his main traumatic brain injury residuals were dizziness, headaches, insomnia, memory loss and rage.  

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's disability is evaluated under Diagnostic Code 8045 for residuals of traumatic brain injury.  In this regard, the December 2010 VA addendum opinion summarized that the Veteran's sole residual of the traumatic brain injury was headaches.  The examiner explained that the Veteran's memory problems, dizziness, psychiatric symptoms and insomnia were due to conditions other than the traumatic brain injury.  

The Board finds that this opinion is highly probative evidence that the Veteran's sole residual from his traumatic brain injury is headaches.  The opinion was based on, and supported by reference to, the Veteran's post-service medical history and current examination findings. This fact is particularly important, in the Board's judgment, as the reference makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

Diagnostic Code 8045 for residuals of traumatic brain injury does not provide a compensable evaluation for headaches alone.  As a result, the Board will evaluate the Veteran's disability as migraines.  

Diagnostic Code 8100, for migraines, provides that migraine headaches with characteristic prostrating attacks occurring on an average of one per month over the last several months warrant a 30 percent evaluation.  Migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent evaluation.  With less frequent attacks, migraine headaches warrant a noncompensable evaluation.  Diagnostic Code 8100.

Based on a thorough review of the evidence, the Board finds that the evidence supports an initial 10 percent evaluation under Diagnostic Code 8100.  However, the preponderance of the evidence is against an initial evaluation in excess of 10 percent. 

The Veteran offered credible testimony during the hearing that he has daily headaches that range in severity from 3-10/10.  The headaches cause nausea.  He stated that he was the type not to miss work but they cause him to struggle to stay focused and on task.  

The VA examination reports and addendum opinion also reflect that the Veteran has headaches.  The December 2009 report relates that they were mild, resembled migraines and lasted from 30 minutes to all day.  The Veteran reported having lost about 10-15 days of work driving a truck in the last year due to headaches.  The report of the September 2010 VA examination relates that the Veteran had not lost any days secondary to headaches at his job as a building maintenance mechanic.  

The Board finds that the foregoing evidence supports a 10 percent initial evaluation under the criteria for migraine headaches.  The objective evidence and the Veteran's credible testimony reflect that his headaches are consistent with characteristic prostrating attacks averaging one in two months.  Diagnostic Code 8100.  

However, the preponderance of the evidence is against an initial evaluation in excess of 10 percent.  Overall, the VA examination reports and the Veteran's testimony (which indicate that he lost 10-15 days of work in a year at one job, lost no days of work at the next job, and denied missing work during the hearing) show that his migraine attacks occur an average of less than one per month.  Thus, a 30 percent evaluation is not warranted under Diagnostic Code 8100.  

The Board is aware of the Veteran's general contentions.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In general a veteran is not, however, competent to identify a specific level of disability of his or her disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated.

In this case, the Veteran is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Nevertheless, he has not asserted that his disability results in any criteria warranted for a 30 percent evaluation.  

The Board also finds that the discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The record shows that the Veteran's disability results in headaches, which are addressed by the rating criteria.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the record does not raise a claim of entitlement to a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, and the evidence does not show, that his disability renders him unable to secure and follow a substantially gainful occupation.    

In sum, the evidence supports a 10 percent initial evaluation for residuals of a traumatic brain injury.  The preponderance of the evidence is against an initial evaluation in excess of 10 percent for this disability.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A 10 percent initial evaluation, but not higher, is granted for residuals of a traumatic brain injury, subject to the rules and regulations governing the award of monetary benefits.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


